Title: [Diary entry: 9 July 1785]
From: Washington, George
To: 

Saturday 9th. Mercury at 80 in the Morng.—82 at Noon and 82 at Night. Morning very warm, with but little Wind, which coming from the Eastward in the Evening & blowing brisk cooled the Air and made it pleasant. Burwell & John Bassett and G. A. Washington set out after Breakfast for the Sweet Springs in Bottetourt County. I rid to my Harvest fields at the Ferry and at Dogue run and over my Cornfields at each of those places and at Muddy hole. Found the first not good—the 2d. very indifferent and the third—viz. that at Muddy hole as good as could be expected from the Land. A Mr. Arnold Henry Dohrman, a Gentleman of Lisbon recommended by Govr. Henry to me as a Man of fortune & one who had been exceedingly attentive and kind to the American prisoners in captivity came here, dined, and continued his journey afterwards to New York with letters of Introduction from me to the Presidt. of Congress, and to Messrs. Wilson Grayson and Chase Members of it, from me.